Citation Nr: 0936165	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
January 1965.
This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2006 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
Veteran's requests for service connection for bilateral 
hearing loss, tinnitus and residuals of a left ankle 
fracture. 

In March 2008, the Veteran submitted a request to withdraw 
his claim for service connection for residuals of a left 
ankle fracture.  As the Veteran has withdrawn his appeal as 
to that issue, the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of exposure to acoustic trauma during 
active service.  Specifically, he contends that while serving 
as an aviation boatswain's mate aboard the U.S.S. Bon Homme 
Richard during the Vietnam War, he was exposed to noise from 
the flight deck.  See VA examination report, September 2006; 
VA Form 9, January 2008.  

On his VA Form 9, "Appeal to the Board of Veterans' 
Appeals," the Veteran indicated that he did not wish to be 
afforded a hearing before the Board.  However, in January 
2008, he submitted a statement requesting that he be afforded 
a hearing before a Decision Review Officer ("DRO") at the 
St. Louis RO.  As there is no evidence that the Veteran has 
withdrawn his request, his claims should be remanded to allow 
him to testify before a DRO.

In addition, the Board notes that in September 2006, pursuant 
to his claims for service connection, the Veteran underwent a 
VA audiology examination.  At the time of the examination, 
the examiner did not have access to the Veteran's service 
treatment records, including his service enlistment and 
separation audiology examinations, because it had been 
determined that these records were unavailable.  The Board 
notes that the Veteran has since provided copies of his 
available service personnel and treatment reports.  After 
examining the Veteran and reviewing his available post-
service audiological treatment records, the VA examiner noted 
that the Veteran's routine service duties would have exposed 
him to hazardous noise that had the potential to cause 
hearing loss, and that in 1997, an audiogram revealed that he 
had a flat, symmetrical hearing loss in the range most likely 
to be caused by noise damage.  Nonetheless, the examiner 
concluded that he could not resolve the issue of whether the 
Veteran's current bilateral hearing loss was related to 
service without resort to speculation because there was no 
record of a definitive diagnosis of a noise-induced hearing 
loss or other information he believed was necessary to make a 
differential diagnosis.  He further noted that the Veteran 
had also reported having worked in a zinc mine and in the 
construction industry after service, both of which are 
recognized as noise-hazardous environments.  It was also 
noted that at the time of the VA examination, the Veteran 
denied any history of tinnitus.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

As the September 2006 VA examiner did not have access to 
service treatment records that have since been obtained, and 
in light of the somewhat conflicting findings therein, the 
Board finds such examination to be inadequate.  Therefore, a 
remand is also necessary in order to afford the Veteran an 
adequate VA examination so as to determine the nature and 
etiology of his current hearing loss and/or tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate audiological examination to 
determine the nature and etiology of his 
current hearing loss.  The complete claims 
folder should be provided to the examiner, 
and the examiner should be asked to 
specifically state that the complete 
folder has been reviewed.  The examiner 
should ask the Veteran to provide a 
complete history of any noise exposure 
either before, during or after service, 
and a complete history as to his 
symptomatology.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that his current hearing 
disorder began during service, or is 
related to some incident of service, 
including noise exposure.  Additionally, 
if tinnitus is currently found to be 
present, the examiner should also render 
an opinion as to whether it is at least as 
likely as not that tinnitus began during 
service, or is related to some incident of 
service, including noise exposure.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

2.  Schedule the Veteran for a hearing 
before a DRO at the RO.  Appropriate 
notification should be given to the 
Veteran and his representative, and such 
notification should be documented and 
associated with the Veteran's claims 
folder.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


